UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 11, 2012 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Louisiana 001-35019 02-0815311 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 222-1145 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On April 11, 2012, the Company issued a press release announcing the declaration of a quarterly cash dividend.The dividend is payable on May 7, 2012 to shareholders of record as of April 23, 2012. For additional information, reference is made to the Company's press release dated April 11, 2012, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be "filed" for any purpose except as shall be expressly set forth by specific reference to such filing in other filings of the Company into which may be incorporated. Item 9.01Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) The following exhibit is included with this Report: Exhibit No. Description Press Release dated April 11, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOME FEDERAL BANCORP, INC. OF LOUISIANA Date: April 11, 2012 By: /s/Clyde D. Patterson Clyde D. Patterson Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated April 11, 2012
